Citation Nr: 1109549	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  04-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease, status post laminectomy for herniated disc, with resulting residuals with chronic low back pain (hereinafter "low back disability").  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for severe pain in both legs and heels.  

3.  Whether new and material evidence has been presented to reopen a claim of service connection for a neuropsychiatric disorder to include as secondary to service-connected disabilities and, if so, whether service connection is warranted.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to January 1977 and from July 1977 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2004 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2010, the Board remanded the issues of entitlement to a disability rating in excess of 40 percent for the service-connected low back disability, entitlement to compensation under 38 U.S.C.A. § 1151 for severe pain in both legs and heels, the issue of whether new and material evidence has been presented to reopen a claim of service connection for a neuropsychiatric disorder, and entitlement to a total disability rating based on individual unemployability (TDIU) for additional development.  However, the issue of entitlement to a TDIU was granted in the December 2010 rating decision.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  Therefore, the issue is no longer on appeal.  

A hearing was held on September 2, 2009, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The issue of entitlement to service connection for a neuropsychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected low back disability is manifested by subjective complaints of chronic severe back pain, but does not exhibit ankylosis of the spine and there is no objective evidence of incapacitating episodes requiring bed rest prescribed by a physician.

3.  The Veteran has not been shown to have any additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.

4.  An unappealed March 1991 rating decision denied the Veteran's claim of service connection for a neuropsychiatric disorder.   

5.  The evidence received since the March 1991 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a neuropsychiatric disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The requirements for compensation under 38 U.S.C.A. § 1151 for severe pain in both legs and heels as a result of medical treatment furnished at a VA Medical Center (VAMC) have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2010).

3.  The March 1991 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  The evidence received subsequent to the March 1991 rating decision is new and material and the claim for service connection for a neuropsychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted his claim for an increased disability rating in June 2006, and he was sent a notification letter in August 2006.  The letter notified him that, to substantiate a claim for increased compensation, the evidence must show that his service-connected disability had gotten worse.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was also informed that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified as to the assignment of effective dates.  The letter informed the Veteran of the types of evidence that might show such a worsening of the disability, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  Thus, the Board finds that the notification requirements have been met.  

The Board also finds that the notification requirements have been met with respect to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for severe pain of both legs and heels.  The Veteran was sent a notification letter in January 2007, prior to the initial adjudication of the claim in October 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that was necessary to substantiate his claim for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for medical treatment furnished at a VA Medical Center (VAMC).  Specifically, the letter indicated that there must be evidence that additional disability was caused by hospital care, lack of proper skill, error in judgment, or similar instance of fault on part of the VA or was an event that was not reasonably foreseeable.  The letter also stated that he needed evidence showing that he has additional disability or the aggravation of an existing disease or injury that was the direct result of VA fault, such as carelessness, negligence, lack of proper skill, or error in judgment, or was not a reasonably expected result or complication of VA care or treatment.  Additionally, the June 2008 statement of the case (SOC) notified the Veteran of the reasons for the denial of his application and, in so doing, informed him of the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the letter about the information and evidence that VA will seek to provide.  In particular, the January 2007 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the January 2007 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The letter also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letter informed the Veteran that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

Finally, the Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  In this regard, the Board notes that the April 2010 letter informed him that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there were changes in his condition.  The letter also explained how effective dates were determined.  After the notice was provided, the Veteran's claim was readjudicated in the December 2010 supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Thus, VA cured any defect in the notice before the case was transferred to the Board on appeal, and no prejudice to the Veteran will result in proceeding with the issuance of a final decision.

With regard to the Veteran's petition to reopen his claim for service connection for a neuropsychiatric disorder, the Board finds that the notification requirements have been met.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board's March 2010 remand instructed the RO to provide the Veteran a letter in accordance with Kent, id.  In an April 2010 letter, the Veteran was advised of both the type of evidence needed to reopen his claim of service connection and what was necessary to establish entitlement to the claimed benefit.  In addition, the letter informed the Veteran of the basis of the prior denial.  The Board acknowledges that the Veteran has alleged that he has a neuropsychiatric disorder secondary to his service-connected low back disability.  Although the March 1991 denial did not contemplate entitlement to service connection for a psychiatric disorder on a secondary basis, the Board points out that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final decision on all theories.  Thus, new and material evidence was necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008), Roebuck v. Nicholson, 20 Vet. App. 307 (2006), Bingham v. Principi, 18 Vet. App. 470 (2004).  

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  His records from the Social Security Administration (SSA) have also been obtained.  In addition, with respect to the Veteran's claim for a higher disability rating for his service-connected low back disability, he was afforded VA examinations in September 2006, March 2008, August 2008, and May 2010.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.   The Board acknowledges that the Veteran has submitted several statements with respect to the alleged inadequacies of the September 2006, March 2008, and August 2008 VA examination reports.  In one statement, the Veteran stated that the September 2006 VA examination was inadequate because the examiner was biased.  In a May 2008 statement, the Veteran stated that the March 2008 VA examiner did not use a goniometer and that the examiner incorrectly noted that the Veteran did not have a history of falls.  However, in reviewing the examination reports, the Board finds nothing to indicate that the examinations were cursory or performed in an inappropriate manner.  The examination reports described the manifestations of the Veteran's service-connected disability and the reports provided the medical information needed to address the rating criteria relevant to this case.  Therefore, the Board finds that the VA examinations are adequate.  The Board's March 2010 remand requested that the Veteran be afforded a new VA examination in connection with his claim for entitlement to a disability rating in excess of 40 percent for the service-connected low back disability.  As noted above, the Veteran was afforded an adequate VA examination in May 2010.  Therefore, the March 2010 remand directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998), Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In accordance with the March 2010 remand, the Veteran was afforded a VA examination in connection with his claim for compensation under 38 U.S.C.A. § 1151.  The Board notes that the examiner reviewed the pertinent evidence of record, but not the entire claims file.  However, the examiner provided a physical examination of the Veteran, cited pertinent medical evidence of record, and provided a medical opinion with a detailed rationale.  Therefore, the Board finds that the examination is more than adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Snuffer v. Gober, 10 Vet. App. at 403-04 (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  Consequently, the Board finds that the March 2010 remand directives were substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998), Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Increased disability rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected low back disability is rated as 40 percent disabling under 38 C.F.R. § 4.71a, Code 5237.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran filed a claim for an increased disability rating in June 2006.  

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for a disability rating in excess of 40 percent under the rating criteria.  

The medical evidence of record consisting of private treatment records, VA treatment records, and VA examination reports show that the Veteran has consistently complained of chronic low back pain.  The medical evidence shows that the Veteran had received injections to relieve the pain in his back.  Recently, the Veteran has been implanted with a neurostimulator to control his back pain.  

The Veteran has testified that he experiences severe chronic back pain.  He stated that he has had a neurostimulator inserted in his spine to relieve his pain.    In a December 2009 statement, the Veteran explained that he had constant pain in his back and walked with a cane.  

The Veteran was afforded a VA examination in September 2006.  The Veteran stated that his back pain began in 1977 with a lifting injury during military service and also a history of blunt trauma.  The Veteran located his back pain above the belt line radiating to both legs.  The intensity of his back pain was rated as a 7-8/10.  The Veteran takes Hydrocodone, Motrin, and Flexeril.  The Veteran had no acute flare-ups of his back pain that were incapacitating in the past 12 months.  The Veteran did not use walking and assistive devices.  On examination, forward flexion was 85 degrees, extension was 30 degrees, lateral flexion was 30 degrees bilaterally, and lateral rotation was 30 degrees bilaterally.  The spine was painful on motion.  No additional limitations were noted with repetition of movement during the physical examination that is related to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had objective evidence of painful motion without spasm or weakness.  He did have tenderness to light percussion over the paravertebral muscles consistent with positive Waddell sign.  The examiner stated that there were no incapacitating episodes.  The electromyelogram of the lower extremities on May 2006 did not show evidence of peripheral neuropathy and the January 2005 study was normal for the left lumbosacral nerve root.  

The Veteran was afforded a VA examination in March 2008.  The claims file was reviewed.  The location of the pain is in the lumbosacral region with distribution into both lower extremities.  The duration is chronic and the pain is sharp in nature.  The Veteran stated that his pain level was from 8-9/10.  The Veteran is on Naproxen, Tramadol, and Gabapentin.  The medications were not offering him pain relief.  The Veteran had received epidural steroid injections in the past with some relief, although the last injection two years ago did not offer him relief.  The Veteran has flare-ups of pain with any static positioning in exceeding 5 to 10 minutes and without incapacitation.  The Veteran uses a support cane for ambulation.  The Veteran's ambulation is less than one block.  The Veteran had a decompression laminectomy of the lumbosacral spine in 1984.  The Veteran has not worked since 2002 as a supervisor in a supervisor position in a remodeling business.  Day to day activities are assisted by his family at this time such as in dressing and shower.  For shower, he uses shower chair and ambulation is assisted by the support cane.  The spine was symmetrical, posture was kyphotic, and gait was antalgic.  Forward flexion of the spine was 50 degrees, extension was 15 degrees, and bilateral flexion and rotation was 20 degrees with end range pain.  There were no additional limitations with repetitive use with no change in range of motion.  There were no paralumbar spasms, however, there was diffuse tenderness in the lumbosacral spine as well as moderate guarding and this resulted in abnormal gait and that it is antalgic and needs assistive device.  The Veteran has kyphotic posture.  Lasegue's sign was positive on the left side at 70 degrees and on the right side at 85 degrees.  With respect to intervertebral disk syndrome, the examiner stated that there were no incapacitating episodes.  The diagnosis provided was moderately severe to severe lumbosacral strain with degenerative disk disease of lumbosacral spine with bilateral radiculopathy clinically and lumbosacral strain with residuals of surgical procedure of decompression laminectomy at L3-4, L4-5, and L5-S1.  There was no additional limitation of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.  

The Veteran was afforded a VA examination in August 2008.  The claims file was reviewed.  The Veteran's pain is located in the lumbosacral area.  Distribution was into the both lower extremities.  The pain was chronic in duration and the intensity was 8/10 to 9/10, sharp in nature.  The Veteran takes Ibuprofen, Tramadol, and he also relates he is not on Oxycodone any longer.  He also takes Gabapentin.  The medications were not offering him much relief.  However, he had received epidural steroid injections from a private doctor, which offers him some relief.  The Veteran's flare-ups occur any static positioning, exceeding 5 to 10 minutes without incapacitation.  The Veteran has radiation of pain into both lower extremities.  The Veteran ambulates with support cane and uses a brace as needed.  His ambulation is up to 1 block.  The Veteran did not report a history of falls.  Forward flexion was 45 degrees and extension was 15 degrees.  The bilateral flexion and rotation was 20 degrees with end range pain, more so with extension and bilateral flexion and rotation and continued pain with repetitive use.  There was no change in range of motion.  There was moderately severe guarding with the range of motion in the paralumbar area, which was associated with tenderness.  There were no lumbar spasms.  There was no intervertebral disk syndrome or incapacitating episodes.  The examiner provided a diagnosis of moderately severe to severe lumbosacral strain with degenerative disk disease and residuals of decompression laminectomy and L3-4, L4-5, and L5-S1.  

In a November 2008 VA treatment record, the Veteran stated that he was feeling better since the installation of the neurostimulator.  

The Veteran was afforded another VA examination in May 2010.  The Veteran takes Oxycodone, Tramadol, and Gabapentin for his pain.  The Veteran stated that he had no fatigue, no decreased motion and no weakness.  However, he did report symptoms of stiffness, spasm, and pain.  The Veteran stated that his pain was constant and it was sharp with burning sensation and numbness.  The pain is severe, constant, and daily.  He stated that he has flare-ups of his spinal conditions every two to three weeks and the duration lasts from 1 to 2 days.  The examiner noted that the Veteran did not have any incapacitating episodes.  The posture of the spine was normal and the symmetry was normal.  The Veteran had an antalgic gait and walked with a cane.  There was no thoracolumbar spine ankylosis.  The Veteran had flexion to 45 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion.  There was no additional limitation with repetitive motion.  Lasegue's sign was positive on both sides.  The bilateral Lasegue's sign was positive at less than 10 degrees.  The Veteran complained of back pain when foot was raised off the exam table and knee had not moved.  The examiner provided a diagnosis of degenerative disc disease, degenerative joint disease, and lumbar spine, s/p laminectomy with residuals.  

To warrant a higher disability rating of 50 percent, the evidence must show that there is unfavorable ankylosis of the entire thoracolumbar spine.  As noted above, none of the VA examiners found evidence of ankylosis.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The medical evidence of record shows that the Veteran is able to move his spine and, therefore, by definition his spine is not immobile.  Therefore, the Board finds that the service-connected low back disability does not warrant a disability rating in excess of 40 percent.  

Although the Veteran presented with complaints of fatigue, pain, and weakness, the Board finds that the Veteran is not entitled to a higher disability rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the Veteran did report pain during his range of motion testing.  However, the effect of the pain in the Veteran's spine is contemplated in the currently assigned disability rating of 40 percent.  In fact, it appears that the RO has considered DeLuca in rating the Veteran's low back disability as the Veteran does not meet the flexion measurements to warrant a 40 percent disability rating as he does not have ankylosis of the spine and does not have flexion measurements of less than 30 degrees.  38 C.F.R. § 4.71a.  In any event, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased disability rating.   Likewise, all the VA examiners found that the Veteran did not have any additional limitation due to painful motion, incoordination, fatigability or weakness.  Therefore, the Board finds that the Veteran's disability does not warrant an increased disability rating under Deluca, id.  

The Board has also considered whether a higher disability rating could be assigned under Diagnostic Code 5243.  However, the Veteran had never been diagnosed with intervertebral disc syndrome (IVDS).  Furthermore, there is no evidence that the Veteran experienced any incapacitating episodes resulting from IVDS as defined by VA at any time during the course of his appeal.  See VA examination reports.  In this respect, the evidence of record fails to show that the Veteran had any incapacitating episodes of back pain that required him to stay in bed as either prescribed or supervised by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Accordingly, a higher disability rating is not warranted under Diagnostic Code 5243.  

The Board recognizes the Veteran's statements and those of his friends and family attesting to his chronic pain.  In the statements received in September 2006, the Veteran's friends and family stated that the Veteran has excruciating pain, cannot sleep at night, and is unable to financially support his family.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence has far greater probative value.  The VA examination reports considered the Veteran's symptoms and provided the information necessary to rate the Veteran's disability in accordance with the rating criteria.  Although the Veteran has alleged that his VA examinations have been inadequate, as noted above, the Board finds that the examinations are more than adequate.  In light of the overall evidence of record, the Veteran's low back disability does not warrant a disability rating in excess of 40 percent.  

Based on the above, the Board finds that an increased rating is not warranted at any time during the pertinent appeal period.  Thus, staged ratings for the Veteran's disability are also not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran's claim for a higher disability rating is denied.  

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected low back disability under the provisions of  38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement under 38 U.S.C.A. § 1151

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for severe pain of both legs and heels.  The medical evidence of record does not show that the Veteran has any additional disability due to carelessness, negligence, lack of proper skill, error in judgment or some instance of fault on the part of VA in furnishing medical care or that the outcome of the treatment was an event not reasonably foreseeable.

In this case, the Veteran has stated that he incurred severe pain of his legs and heels following an epidural injection at the Dallas VAMC.  He said that halfway through the procedure, he voiced his complaints about the pain and that it continued to bother him since that time.  

Prior to the Veteran's epidural injection in December 2004, the medical evidence shows that the Veteran complained of back pain that radiated down his bilateral lower extremities.  In September 2004, the Veteran stated that he experienced pain and numbness down both legs.  He described his pain as gradual worsening, with radiation down both legs to his toes.  The pain was described as sharp and associated with numbness and tingling.  In addition, the December 2004 VA treatment record noted that the Veteran stated that his low back pain radiated down his legs and the onset was 1979.  The December 29, 2004 VA treatment record shows that the Veteran was given an epidural injection.  There were no complications reported with the injection.  

The Board recognizes that the Veteran stated that he experienced greater pain following the December 2004 injection.  The January 2005 VA treatment record noted that the Veteran complained of pain down his legs.  However, the January 2005 note stated that the EMG/NCV of the left leg was negative for polyneuropathy or radiculopathy.  In a February 2005 VA treatment record, the examining physician stated that the Veteran complained of increased left lower extremity pain following his last injection.  The Veteran stated that the last time he noticed during the procedure, increased pain radiating down the left posterior thigh and calf and burning in the heel.  The examining physician noted mild hypesthesia in the left posterior calf and heel.  The physician stated that the Veteran had bilateral lower extremity pain with recent exacerbation following epidural injection of December 2004, but no change in repeat MRI.  In another February 2005 record, the Veteran stated that the December 2004 injection caused more pain.  However, there was no evidence of radiculopathy.  

The May 2006 consult note also stated that the NCV/EMG study of the lower legs did not reveal evidence of peripheral neuropathy.  

In accordance with the Board's March 2010 remand, the Veteran was afforded a VA examination in May 2010.  The Veteran stated that he experienced pain in his legs after carrying heavy objects and marching.  He experienced burning pain in both legs, left worse than the right.  The pain was down the back of both legs and the condition has gradually worsened.  The summary of the symptoms included numbness, dysesthesias, and pain.  There was burning pain with numbness on the left.  The motor examination of the right leg revealed minimally decreased strength with flexion and extension of right leg.  Motor examination of the left leg revealed minimally decreased strength with flexion and extension of left leg.  The sensory function report for the right leg was normal and the sensory function report for the left leg showed decreased vibration in the left leg.  The examiner provided a diagnosis of radiculopathy, bilateral lower extremities, left greater than right.  The problem associated with the diagnosis was bilateral leg pain.  The examiner opined that the disability of the legs and heels was not caused by or a result of an injection he received at the Dallas VAMC in December 2004.  The examiner stated that by the Veteran's own history, the pain and paresthesias of the lower legs began in 1976 and progressively worsened over time.  However, when asked if anything made the leg problems worse or if there was injury or trauma, he replied in the negative.  The Veteran stated that it has been progressive since onset in 1976.  The reports of the procedure in the Dallas VAMC notes reveal no problems or complications with the epidural injection done December 2004.  Several EMG/NCV studies have been done since December 2004 and they have been found to be normal and have found no abnormalities.  Therefore, the Veteran's sustained no additional disability of the legs or heels due to the injection he received at the Dallas VAMC in December 2004.  

In reviewing the aforementioned evidence of record, the Board finds that the Veteran did not incur an additional disability as a result of VA care.  The Board recognizes the Veteran's assertions that he experienced an increase in his pain following the December 2004 epidural injection.  Although the Veteran may have experienced an exacerbation of his symptomatology following the injection as noted by the February 2005 VA physician, the most persuasive medical evidence of record does not reflect that the Veteran incurred an additional disability as a result of the injection.  The Board finds that the May 2010 VA examination report is the most persuasive evidence of record as the examiner reviewed the pertinent evidence of record, noted the Veteran's statements, and provided a medical opinion with supporting rationale.  As noted above, the May 2010 VA examiner diagnosed the Veteran with radiculopathy, but noted that the Veteran did not incur an additional disability following the December 2004 injection because the Veteran experienced these symptoms prior to the injection.  Moreover, the Board notes that the Veteran is already service-connected for radiculopathy of the bilateral lower extremities.  

The Board recognizes the Veteran's statements that he incurred an additional disability as a result of the December 2004 injection.  Lay evidence, such as the Veteran's contentions, can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Veteran is competent to report symptoms of pain following the December 2004 injection.  However, unlike the diagnosis of a simple medical condition or statements related to symptomatology, the Veteran, as a layperson, is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Veteran is not competent to determine whether or not a medical procedure was carried out in a negligent manner, nor is he competent to make a medical nexus opinion relating any disability to this medical procedure.  

Simply put, the most persuasive evidence of record does not show that the Veteran currently suffers from an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or that was the result of an event not reasonably foreseeable.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes that compensation for severe pain of both legs and heels is not warranted.

New and Material Evidence

The March 1991 rating decision denied the Veteran's claim for service connection for a neuropsychiatric disorder as there was no evidence of treatment or diagnosis of a neurosis or psychosis in service with no evidence of a psychosis within one year of discharge from service.  The Veteran was informed of the decision and his appellate and procedural rights, but did not express any disagreement.  Therefore, the decision is final.  See 38 C.F.R. § 20.1103.  

When the Veteran recently filed his petition to reopen the claim for service connection for a neuropsychiatric disorder, he has contended that his psychiatric disorder is secondary to his service-connected disabilities.  The United States Court of Appeals for Veterans Claims ("Court") has held that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Roebuck v. Nicholson, 20 Vet. App 307 (2006); Bingham v. Principi, 18 Vet App. 470 (2004); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Thus, the Board finds that the claim for service connection for a neuropsychiatric disorder to include as secondary to service-connected disabilities is not a "new" claim and that new and material evidence is required in order for the Board to consider the substantive merits of the claim regardless of the Veteran's theory of entitlement to service connection.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The evidence associated with the claims file subsequent to the March 1991 rating decision consists of VA examination reports, VA treatment records, private treatment records, lay statements, and the Veteran's statements and hearing testimony.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the March 1991 rating decision and finds that the evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a neuropsychiatric disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds the April 2008 VA treatment record to be material.  The record noted that the Veteran complained of depression related to physical pain.  The Veteran has stated that he experiences psychiatric problems due to his service-connected disabilities.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, as the evidence suggests that the Veteran's depression may be related to his service-connected disabilities, the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a neuropsychiatric disorder.

However, the Board notes that, the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

Entitlement to a disability rating in excess of 40 percent for the service-connected low back disability is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for severe pain in both legs and heels is denied.  

Having received new and material evidence to reopen a claim of entitlement to service connection for a neuropsychiatric disorder, the appeal is granted to this extent only.


REMAND

Reason for Remand:  To provide a VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran has contended that his psychiatric disorder is related to his service-connected disabilities, specifically, his service-connected low back disability.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The medical evidence shows that the Veteran has diagnoses of mood disorder, depression, and schizophrenia.  The Veteran is also service-connected for a low back disability and radiculopathy of the right lower extremity and left lower extremity among other disabilities.  However, the medical evidence of record is not sufficient to render a service-connection determination.  In this respect, the Board acknowledges that the April 2008 VA treatment record noted that the Veteran had complaints of depression related to physical pain.  However, there is no specific opinion as to whether any psychiatric disorder was causally related to or aggravated by the service-connected disabilities.  Based on the evidence of record, the Board finds that a VA medical examination is necessary to clarify the nature and etiology of the Veteran's neuropsychiatric disorder.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for a neuropsychiatric disorder.  A copy of the claims file and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims file and the examination findings, including the service treatment records, private treatment records, VA treatment records, and prior VA examination reports, the examiner should render any relevant diagnoses pertaining to a neuropsychiatric disorder and/or psychiatric disorder.

After examining the Veteran and reviewing the claims file, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the any current neuropsychiatric/psychiatric disorder was caused by or aggravated by any service-connected disability.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If the examiner responds in the negative, the examiner should also state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the any current neuropsychiatric/psychiatric disorder is causally or etiologically related to any of the period of active service as opposed to its being due to some other factor or factors.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


